 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEREMY MICHAEL GARDNER,                            Case No. 1:18-cv-00800-NONE-JDP

12                        Plaintiff,                    ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.

14                                                      ECF No. 32
     HOLLY and CHUA,
15
                          Defendants.
16

17            On February 27, 2020, the parties filed a stipulation of dismissal. ECF No. 32. The
18   stipulation is signed by all parties who have appeared. The court therefore directs the clerk’s
19   office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        March 2, 2020
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
